Exhibit 10.1

Execution Version

SUBORDINATION AGREEMENT

This SUBORDINATION AGREEMENT (this “Subordination Agreement”) is dated as of
December 9, 2016, by and between Valero Energy Partners LP (the “Borrower”) and
Valero Energy Corporation, in its capacity as a lender (the “Lender”) under each
of (i) the Amended and Restated Subordinated Credit Agreement, dated as of
November 12, 2015 (which amends and restates that certain Credit Agreement,
dated as of March 2, 2015, and as amended, restated, supplemented or otherwise
modified from time to time, the “First Credit Agreement”), among the Borrower,
the guarantors from time to time party thereto, and the Lender and (ii) the
Amended and Restated Subordinated Credit Agreement, dated as of November 12,
2015 (which amends and restates that certain Credit Agreement, dated as of
October 1, 2015, and as amended, restated, supplemented or otherwise modified
from time to time, the “Second Credit Agreement” and, together with the First
Credit Agreement, the “Credit Agreements”), among the Borrower, the guarantors
from time to time party thereto and the Lender.

WHEREAS, pursuant to the First Credit Agreement, the Borrower incurred a term
loan in the aggregate principal amount of $160 million (the “First Term Loan”);

WHEREAS, pursuant to the Second Credit Agreement, the Borrower incurred a term
loan in the aggregate principal amount of $395 million (the “Second Term Loan”
and, together with the First Term Loan, the “Term Loans”); and

WHEREAS, pursuant to and in accordance with the terms of this Subordination
Agreement, the Borrower and the Lender seek to have all Subordinated Debt (as
defined below) subordinated to the Senior Debt (as defined below).

NOW, THEREFORE, in consideration of the mutual promises and other agreements set
forth in this Subordination Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Defined Terms. (a) As used in this Subordination Agreement, the
following terms have the meanings specified below:

“2026 Senior Notes” means the 4.375% Senior Notes due 2026 issued pursuant to
the Senior Notes Indenture.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Proceeding” means any of the following in respect of a Subordinated Obligor or
its assets or property: insolvency or bankruptcy proceedings, any receivership,
reorganization or other similar proceedings, any distribution of assets, an
assignment for the benefit of creditors or a marshalling of assets and
liabilities, or proceedings for voluntary or involuntary liquidation,
dissolution or other winding up of a Subordinated Obligor, whether or not
involving insolvency or bankruptcy.



--------------------------------------------------------------------------------

“Senior Debt” means, with respect to any Subordinated Obligor, all obligations
under the Senior Notes Indenture, the 2026 Senior Notes and any additional
securities, notes or instruments issued under the Senior Notes Indenture,
including interest thereon (including interest accruing on or after the filing
of any petition in any Proceeding relating to any Subordinated Obligor at the
rate specified in the documentation with respect thereto whether or not a claim
for post-filing interest is allowed in such Proceeding) and other amounts
(including fees, expenses, reimbursement obligations and indemnities) owing in
respect thereof, whether outstanding on the date hereof or thereafter incurred.

“Senior Note Documents” means the Senior Notes Indenture and all notes,
instruments, securities, officer’s certificates, agreements or other documents
evidencing or governing the Senior Debt.

“Senior Noteholder” means any Person to which any Senior Debt is owing at any
time and any Person who becomes a holder of, or continues to hold Senior Debt.

“Senior Notes Indenture” means that certain Indenture, dated as of November 30,
2016, between the Borrower and the Senior Notes Trustee, as supplemented by that
certain Officer’s Certificate of the Borrower, dated December 9, 2016, relating
to the 2026 Senior Notes.

“Senior Notes Trustee” means U.S. Bank National Association, in its capacity as
the trustee under the Senior Notes Indenture.

“Subordinated Debt” means the Term Loans made by the Lender to any Subordinated
Obligor (as defined below), which Term Loans may (but need not) be evidenced by
notes made by a Subordinated Obligor (as defined below) to the order of the
Lender, as such loans may be renewed, consolidated, amended, extended, or
otherwise modified, together with interest and premium, if any, thereon and
other amounts payable in respect thereof, including any interest accruing after
the date of filing of any Proceeding as hereinafter defined.

“Subordinated Obligor” means the Borrower, any Guarantor or any other maker of a
Subsidiary Guarantee under the Credit Agreements.

“payment in full” or “paid in full” when used in respect of any Senior Debt,
means such time as the Senior Noteholders have no further commitments to lend
and the obligations (other than contingent indemnification obligations not yet
due and payable) have been paid in full in cash.

(b) Terms Generally. Capitalized terms used herein but not defined have the
meanings ascribed to such terms in the First Credit Agreement or the Second
Credit Agreement, as applicable. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun used herein shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” when used herein shall be deemed to be followed by the phrase
“without limitation”. The word “will” when used shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise, when used herein (a) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such

 

2



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (b) any reference to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder” and words of similar import shall be
construed to refer to this Subordination Agreement in its entirety and not to
any particular provision hereof, (d) unless the context requires otherwise, all
references herein to Sections shall be construed to refer to the Sections of
this Subordination Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 2. Subordination.

(a) Senior Obligations. The payment of any amounts owing in respect of the
Subordinated Debt shall be subordinated, to the extent and in the manner
hereinafter set forth, to all Senior Debt.

(b) Proceedings. In the event of a Proceeding, then the Senior Noteholders shall
be entitled to receive payment in full of all Senior Debt before the Lender
shall receive any payment or distribution on account of Subordinated Debt.

(c) Default or Event of Default. Upon the occurrence and during the continuation
of an Event of Default (as defined in the Senior Notes Indenture), the Lender
agrees not to ask, demand, sue for or take or receive from any Subordinated
Obligor in cash, securities, property or otherwise, or by setoff, purchase,
redemption (including from or by way of collateral) or otherwise, payment of all
or any part of the Subordinated Debt, until payment in full of all Senior Debt
under such Senior Note Documents.

(d) No Liens. Without the prior written consent of the Senior Noteholders or the
Senior Notes Trustee (in each case in accordance with the applicable Senior Note
Documents), no Subordinated Obligor shall give, or permit to be given, and the
Lender shall not receive, accept or demand, any lien to secure any Subordinated
Obligations, on any cash, securities, property or other assets, whether now
existing or hereafter acquired, of any Subordinated Obligor.

Section 3. Waivers and Consents.

(a) The Lender waives promptness, diligence, notice of acceptance and any other
notice with respect to the Senior Debt and this Subordination Agreement and any
requirement that the Senior Noteholders or the Senior Notes Trustee exhaust any
right or take any action against any Subordinated Obligor or any other Person or
any of their respective assets.

(b) All rights and interests of the Senior Noteholders, and all agreements and
obligations of the Lender and Subordinated Obligors under this Subordination
Agreement, shall remain in full force and effect irrespective of: (i) any lack
of validity or enforceability of any Senior Note Document, or any agreement or
instrument relating thereto; (ii) any change in the time, manner or place of
payment of, or in any other term of, any Senior Debt, or any other

 

3



--------------------------------------------------------------------------------

amendment or waiver of or any consent to or departure from any Senior Note
Document, including any increase in the Senior Debt or extension of the maturity
thereof; (iii) any Senior Noteholder or the Senior Notes Trustee releasing any
Subordinated Obligor from all or any part of the Senior Debt by operation of law
or otherwise, (iv) any enforcement or failure to enforce, or any delay in
enforcing, any Senior Note Document; or (v) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, any Subordinated
Obligor or the Lender or third party guarantor or surety other than payment in
full of the Senior Debt.

(c) No present or future Senior Noteholder, nor the Senior Notes Trustee, shall
be prejudiced in its right to enforce subordination of the Lender by any act or
failure to act on the part of any Subordinated Obligor whether or not such act
or failure shall give rise to any right of rescission or other claim or cause of
action on the part of the Lender.

Section 4. Reinstatement. This Subordination Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any Senior Debt is rescinded or must otherwise be returned by any Senior
Noteholder in connection with any Proceeding, all as though such payment had not
been made.

Section 5. Termination. This Subordination Agreement shall in all respects be a
continuing agreement and shall remain in full force and effect until the earlier
of (a) the payment in full of the Senior Debt and (b) the payment in full in
cash of the Subordinated Debt. Upon such payment in full, this Subordination
Agreement shall terminate (subject to Section 4); provided that the parties
hereto agree to each execute such instruments as may be reasonably requested by
any other party hereto to further evidence such termination.

Section 6. Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement nor consent to any departure by the Lender or any
Subordinated Obligor therefrom shall in any event be effective unless the same
shall be in writing and signed by the Subordinated Obligors and the Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

Section 7. Rights of the Lender. The provisions of the foregoing paragraphs with
respect to subordination are solely for the purpose of defining the relative
rights of the Senior Noteholders on the one hand, and the Lender on the other
hand, and none of such provisions shall impair, as between any Subordinated
Obligor and the Lender, the obligation of such Subordinated Obligor, which is
unconditional and absolute, to pay to the Lender the principal and interest
under the Subordinated Debt in accordance with its terms, nor shall anything in
such provisions prevent the Lender from exercising all remedies otherwise
permitted by applicable law or hereunder upon default hereunder, subject to the
rights of the Senior Noteholders under such provisions.

Section 8. Third-Party Beneficiaries. The Senior Noteholders and the Senior
Notes Trustee are entitled to the benefits of the foregoing subordination
provisions and are third-party beneficiaries of such provisions and this
Subordination Agreement.

 

4



--------------------------------------------------------------------------------

Section 9. Governing Law. THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 10. Counterparts; Facsimile Signatures.

(a) This Subordination Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Subordination Agreement shall become effective when it
shall have been executed by the Lender and the Borrower, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this
Subordination Agreement by telecopy, email .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Subordination
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Subordination Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 11. Notices. All notices and other communications provided for herein or
required hereby shall be provided in accordance with Section 9.01 of the
applicable Credit Agreement.

Section 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Subordination Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Subordination Agreement.

Section 13. Severability. Any provision of this Subordination Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

[Signatures on following pages]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the date first written above.

 

VALERO ENERGY PARTNERS LP, as Borrower By:   Valero Energy Partners GP LLC,  
its General Partner By:  

/s/ Donna M. Titzman

Name:   Donna M. Titzman Title:   Senior Vice President, Chief Financial  
Officer, and Treasurer VALERO ENERGY CORPORATION, as Lender By:  

/s/ Michael S. Ciskowski

Name:   Michael S. Ciskowski Title:   Executive Vice President and Chief  
Financial Officer

[Signature page to Valero Subordination Agreement]